Title: To John Adams from Richard O’Bryen, Isaac Stephens, and Zaccheus Coffin, 27 August 1785
From: O’Bryen, Richard,Stephens, Isaac,Coffin, Zaccheus
To: Adams, John


          
            Honoured Sir
            Algir August the 27th. 1785—
          
          We The Subjects of the United States having the misfortune of Being taken by the Cruisers of Algires and has Been made Slaves of take the Liberty of Informing you of oure present Situation the Severities of which is Beyond youre Immaginition—
          The Honourble Charles Logie Esqr. British Counsl. Has taken three masters of Vessells of us Out &c. keep us at his house paying to The King of This port 2 dollrs. per month for us, per—man— We were Stript & Left destitute, of Every thing Hoping you will take oure Grivances into Consideration & make Some Extra provision for us Besides what the King of Cruelties allows, otherwise my people will perish. For I assure you it is impossible The Can Live—on what the are allowed— all other nations Whose Subjects falls in the Hands of those Heathens, allows Them—two, or Three Dollars per month The Winter approachig and The Being Entirely Bare of Cloaths The will Be in A poor Missereable Situation
          Hoping you will make oure Distressed Situation known to Congress and That the will Fall on Some plan for oure Speedy Redemption The Are fitting out at present and will Cruise to The Nd. of The western Islands, and in The mouth of The Channell The are well informed of oure Trade & will Spread all over the Atlantick
          Ship Daupin Richd. OBryen Master Belonging to Mathew & Thomas Irwin Merchants of The City of Philadelphia— The Ship Daupin Was taken the 30th. July—from St. Ubes two days out Bound to Philadelphia, & is not yet arrivd. The Schooner Maria Isack Stepens Master Belonging To Mr. Wm. Foster & Co. of Boston, taken The 24th. Capt. Zachriah Coffin was passenger in the Ship Daupin— Hoping you will Be So kind as to Write to Charles Logie Esqr. for his picular Sivillity to us, &, to, assist, My men which is in A Misserable Situation—
          We, are twenty one in Number, of Americans
          We Remain youre Most Obedt. & Humble / Petitioners—
          
            Richard OBryenIsack StephensZachrs. Coffin
          
        